Action to impress a trust on real and personal property, alleged to have been acquired as a consequence of a family joint venture, and for other relief. The appeals are (1) from an order which, inter alia, granted respondent’s motion to examine appellants before trial as adverse parties, and (2) from an order which, inter alia, granted appellants the right to examine respondent 10 days after the conclusion of their examination by respondent. Respondent is the mother of the individual appellant and the wife of the individual defendant. It is alleged that the individual appellant is president of and in control of the corporate appellants. Appellants’ notice to examine respondent before trial on September 5, 1957 was served with their answer on August 26, 1957; respondent’s notice to examine appellants on September 18, 1957 is dated September 4, 1957. However, the Special Term granted respondent the right of precedence of examination “in view of the circumstances of this case”. It appears that the information which is the subject of both notices of examination is contained in books and records in the custody of appellants. Orders affirmed, with $10 eosts and disbursements. No opinion.
Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.